Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 9, 15-16, 19 are objected to because of the following informalities: 
In Claim 1, line 18, “a statistical model” was probably meant to be the statistical model. The same objection is made for Claim 15 (at line 17) and Claim 16 (at line 18).
In Claim 5, line 10, “a location-of relationship” was probably meant to be the location-of relationship.
In Claim 9, line 29, “substituting” was probably meant to be subtracting (see p. 25 of the specification as filed).
In Claim 19, line 1, “claim 16” was probably meant to be claim 17 in order to negate possibly 35 USC 112 issues relating to the limitations “the plurality of structured symptom values” and “the plurality of unstructured symptom values”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In Claim 3, line 5, “the plurality of ontology entities” lacks antecedent basis. Dependent claims are also subsequently rejected.
In Claim 9, line 34, “using methods as known in the art” is indefinite, in that it fails to point out what is included or excluded by the claim language.  This claim is considered an omnibus type claim. The same rejection is made for Claim 10 (see line 33).
Additionally, for Claim 10, line 29, “the independent term” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya, US 2010/0131438 A1, in view of Edgar, US 2015/0317337 A1.

Claim 1, Pandya teaches:
A system for generating a statistical model for fault diagnosis, comprising: at least one hardware processor, adapted to (paragraph 25: probabilistic model used for diagnosis):
extract a plurality of structured values, each associated with at least one of a plurality of semantic entities
or at least one of a plurality of semantic relationships (paragraphs 15, 26, 40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data), 
from structured historical information organized in an identified structure and related to at least some of a plurality of historical events (paragraphs 32, 39: historical events/information), 
the semantic model represents an ontology of an identified diagnosis domain (paragraphs 8, 17, 22: the medical ontology or semantic model used in diagnosis/determination of disease), 
each of the plurality of semantic entities relates to at least one of a plurality of domain entities existing in the identified diagnosis domain, and each of the plurality of semantic relationships connects two of the plurality of semantic entities and represents a parent-child relationship therebetween (paragraph 14: ontology provides a hierarchy/plurality of concepts/entities represented in the well-known parent-child relationship as described);
extract a plurality of unstructured values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from unstructured historical free text information related to at least some of the plurality of historical events (paragraphs 15, 26, 32, 39-40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data including historical information);
generate input data to train a statistical model, derived from the semantic model, from the plurality of structured values and the plurality of unstructured values; train the statistical model by inputting thereto the input data (Abstract; paragraphs 8, 19, 25, 42, 55: training the probabilistic/statistical model using structured, unstructured and ontology/semantic model information); 
and output the statistical model for use in a system for processing digital data comprising a plurality of representations of a plurality of observations related to the identified diagnosis domain, each representation selected from a group comprising a digital representation and a textual representation for the purpose of diagnosing a fault in a diagnosable entity of the identified diagnosis domain (paragraphs 43-44, 60-61: applying the trained probabilistic model for diagnosis purposes).
Although Pandya teaches an ontology that is the semantic model, Edgar in a similar field of endeavor relating to root cause/diagnosis, is used to more directly show the teaching of a semantic model used in conjunction with a statistical model:
of a semantic model
of the semantic model.
Edgar shows (Abstract; paragraphs 5, 29, 110, 136, 141, 144: wherein a sematic model is used in conjunction with a statistical model for root cause diagnosis).

The ordinary artisan would have been motivated to modify Pandya in the manner set forth above for the purposes of diagnosing root causes in patterns and recommending actions to remediate the root causes [Edgar: Abstract].

Regarding Claim 3, Pandya further teaches:
The system of claim 1, wherein some of the plurality of semantic entities are each a member of a group of identified semantic entities consisting of: at least one observable phenomenon (a symptom), at least one dysfunction (a problem), at least one factor influencing a probability of a structural or functional relationship between two of the plurality of ontology entities (an influencing-factor), at least one symptom detail (an issue), and at least one location (paragraphs 14-15, 20-21: wherein as described, ontologies also contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other relationships and includes location relationships); 
and wherein each of the plurality of semantic relationships is a member of a group of identified parent-child relationships consisting of: a causes relationship, a manifests relationship, an influences relationship, and a location-of relationship (paragraph 14: the ontology provides a hierarchy relationships of concepts represented in the well-known parent-child relationship format as described therein). 

Claim 4, Pandya further teaches:
The system of claim 3, wherein each causes relationship of the group of identified parent-child relationships connects a parent problem of the group of identified semantic entities with a child problem of the group of identified semantic entities; wherein each manifests relationship of the group of identified parent-child relationships connects a parent problem of the group of identified semantic entities with a child symptom of the group of identified semantic entities;  and wherein each influences relationship of the group of identified parent-child relationships connects a parent influencing-factor of the group of identified semantic entities with a child problem of the group of identified semantic entities or a child symptom of the group of identified semantic entities (paragraphs 14-17, 20-22, 48: the ontology provides a hierarchy relationships of concepts represented in the well-known parent-child relationship format as described therein). 

Regarding Claim 5, Pandya further teaches:
The system of claim 3, wherein each location-of relationship of the group of identified parent-child relationships connects a parent issue of the group of identified semantic entities with a child location of the group of identified semantic entities; and wherein some of the group of identified semantic entities, each selected from a group comprising a symptom of the group of identified semantic entities and a problem of the group of identified semantic entities, is mapped to a group consisting of one or more pairs of semantic entities of the group of identified semantic entities, each pair consisting of an issue of the group of identified semantic entities and a location of the group of identified semantic entities connected by a location-of relationship of the group of identified parent-child relationships (paragraphs 14-17, 20-22, 48: the ontology provides a hierarchy relationships of concepts represented in the well-known parent-child relationship format as described therein and includes location relationships).   

Regarding Claim 6, Pandya further teaches:
The system of claim 3, wherein the statistical model comprises a plurality of nodes, each representing one of some of the plurality of semantic entities, connected by a plurality of edges, each representing one of some of the plurality of semantic relationships (paragraph 25: the probabilistic model can be a Bayesian network that is a directed acyclic graph with a plurality of nodes connected by a plurality of edges);
wherein the some of the plurality of semantic entities are each one of a group consisting of: a problem of the group of identified semantic entities, a symptom of the group of identified semantic entities, and an identifying-factor of the group of identified semantic entities; and wherein the some of the plurality of semantic relationships are each one of a group consisting of: a causes relationship of the group of identified parent-child relationships, a manifests relationship of the group of identified parent-child relationships, an influences relationship of the group of identified parent-child relationships (paragraphs 14-15, 20-21: wherein as described, ontologies also contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other relationships and includes location 

Regarding Claim 7, Edgar further teaches:
The system of claim 1, wherein the at least one hardware processor is adapted to output the statistical model by storing the statistical model on a non-volatile digital storage connected to the at least one hardware processor or by sending the statistical model to at least one other hardware processor via at least one digital communication network interface connected to the at least one hardware processor (Fig. 1; paragraph 46: processor and communications interface for use in sending and storage of information).

Regarding Claim 8, Pandya further teaches:
The system of claim 1, wherein the statistical model is a Bayesian network (paragraph 25: the probabilistic model can be a Bayesian network). 

Regarding Claim 12, Edgar further teaches:
The system of claim 1, wherein the at least one hardware processor is further adapted to receive the structured historical information and the unstructured historical free text information by reading the structured historical information and the unstructured historical free text information from a non-volatile digital storage connected to the at least one hardware processor (Fig. 1; paragraph 46: processor for use in sending, storage or reading of information).

Regarding Claim 13, Edgar further teaches:
The system of claim 1, wherein the at least one hardware processor is further adapted to receive the structured historical information and the unstructured historical free text information via at least one digital communication network interface connected to the at least one hardware processor (Fig. 1; paragraph 46: processor and communications interface for use in sending/receiving and storage of information).

Regarding Claim 14, Pandya further teaches:
The system of claim 1, wherein the identified diagnosis domain is diagnosis of a medical condition (paragraph 15: diagnosing medical conditions);
wherein the diagnosable entity is a patient (paragraph 27: patient);
wherein the plurality of historical events is a plurality of historical medical events (paragraph 17: medical events); 
and wherein each of the plurality of semantic entities relates to a medical term of a medical ontology (paragraph 3: ontology is a medical ontology with medical terms and concepts).


Claims 2, 11, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya, US 2010/0131438 A1, in view of Edgar, US 2015/0317337 A1, and further in view of Kabler, US 2014/0333322 A1.

Regarding Claim 2, with Pandya and Edgar teaching those limitations of the claim as previously pointed out, neither Pandya nor Edgar may have taught all of the following, however, Kabler in a similar field of endeavor relating to fault diagnosis shows:
The system of claim 1, wherein the identified diagnosis domain is diagnosis of an electrical appliance; wherein the diagnosable entity is the electrical appliance (paragraph 11: detecting/diagnosing fault/malfunction in electrical appliances);
wherein the plurality of historical events is a plurality of historical electrical appliance events (paragraph 72: historical electrical appliance information); 
and wherein each of the plurality of semantic entities relates to at least one of a group consisting of: the electrical appliance’s structure, the electrical appliance’s functionality, and the electrical appliance’s environment (paragraph 71: electrical appliance’s functionality).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Kabler with that of Pandya and Edgar for diagnosing faults in electrical appliances.
The ordinary artisan would have been motivated to modify Pandya and Edgar in the manner set forth above for the purposes of monitoring the behavior and performance of electrical appliances to detect behavior that may be indicative of a current or impending malfunction [Kabler: paragraph 11].

Regarding Claim 11, with Pandya and Edgar teaching those limitations of the claim as previously pointed out, Kabler further teaches:
The system of claim 2, wherein the identified structure comprises a plurality of component identifiers of one or more components of the electrical appliance (Fig. 6; paragraphs 55, 71: components of the electrical appliances are also monitored).

Regarding Claim 15, Pandya teaches:
A method for generating a statistical model for fault diagnosis, 
comprising (paragraph 25: probabilistic model used for diagnosis): 
extracting a plurality of structured values, each associated with at least one of a plurality of semantic entities
or at least one of a plurality of semantic relationships (paragraphs 15, 26, 40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data),  
from structured historical information organized in an identified structure and related to at least some of a plurality of historical events (paragraphs 32, 39: historical events/information), 
the semantic model represents an ontology of an identified diagnosis domain (paragraphs 8, 17, 22: the medical ontology or semantic model used in diagnosis/determination of disease),  
each of the plurality of semantic entities relates to at least one of a plurality of domain entities existing in the identified diagnosis domain, and each of the plurality of semantic relationships connects two of the plurality of semantic entities and represents a parent-child relationship therebetween (paragraph 14: ontology provides a hierarchy/plurality of concepts/entities represented in the well-known parent-child relationship as described); 
extracting a plurality of unstructured values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from unstructured historical free text information related to at least some of the plurality of historical events (paragraphs 15, 26, 32, 39-40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data including historical information);
generating input data to train a statistical model, derived from the semantic model, from the plurality of structured values and the plurality of unstructured values; training the statistical model by inputting thereto the input data (Abstract; paragraphs 8, 19, 25, 42, 55: training the probabilistic/statistical model using structured, unstructured and ontology/semantic model information);  
and outputting the statistical model for use in a system for processing digital data comprising a plurality of representations of a plurality of observations related to the identified diagnosis domain, each representation selected from a group comprising a digital representation and a textual representation, for the purpose of diagnosing a fault in a diagnosable entity of the identified diagnosis domain (paragraphs 43-44, 60-61: applying the trained probabilistic model for diagnosis purposes). 

of a semantic model
of the semantic model. 
Edgar shows (Abstract; paragraphs 5, 29, 110, 136, 141, 144: wherein a sematic model is used in conjunction with a statistical model for root cause diagnosis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Edgar with that of Pandya for using a semantic model.
The ordinary artisan would have been motivated to modify Pandya in the manner set forth above for the purposes of diagnosing root causes in patterns and recommending actions to remediate the root causes [Edgar: Abstract].
With Pandya and Edgar teaching those limitations of the claim as previously pointed out, neither Pandya nor Edgar may have taught all of the following, however, Kabler in a similar field of endeavor relating to fault diagnosis shows:
of an electrical appliance (paragraph 11: detecting/diagnosing fault/malfunction in electrical appliances).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Kabler with that of Pandya and Edgar for diagnosing faults in electrical appliances.
The ordinary artisan would have been motivated to modify Pandya and Edgar in the manner set forth above for the purposes of monitoring the behavior and performance of 

Regarding Claim 16, Pandya teaches:
A system for diagnosing a fault, 
comprising: at least one hardware processor, adapted to: receive a statistical model, generated by (paragraph 25: probabilistic model used for diagnosis):
extracting a plurality of structured values, each associated with at least one of a plurality of semantic entities 
or at least one of a plurality of semantic relationships (paragraphs 15, 26, 40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data), 
from structured historical information organized in an identified structure and related to at least some of a plurality of historical 
events (paragraphs 32, 39: historical events/information), 
the semantic model represents an ontology of an identified diagnosis domain (paragraphs 8, 17, 22: the medical ontology or semantic model used in diagnosis/determination of disease), 
each of the plurality of semantic entities relates to at least one of a plurality of domain entities existing in the identified diagnosis domain, and each of the plurality of semantic relationships connects two of the plurality of semantic entities and represents a parent-child relationship therebetween (paragraph 14: 
extracting a plurality of unstructured values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from unstructured historical free text information related to at least some of the plurality of historical 
events (paragraphs 15, 26, 32, 39-40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data including historical information);
generating input data to train a statistical model, derived from the semantic model, from the plurality of structured values and the plurality of unstructured values; and training the statistical model by inputting thereto the input data (Abstract; paragraphs 8, 19, 25, 42, 55: training the probabilistic/statistical model using structured, unstructured and ontology/semantic model information);  
apply the statistical model to digital data comprising a plurality of representations of a plurality of observations related to the fault, 
each representation selected from a group consisting of a binary representation and a textual representation, to identify one or more possible problems related to the fault (paragraphs 43-44, 60-61: applying the trained probabilistic model for diagnosis purposes);  
and output result digital data representing the one or more possible problems (paragraph 44: outputting possible diagnosis).

of a semantic model
of the semantic model.
Edgar shows (Abstract; paragraphs 5, 29, 110, 136, 141, 144: wherein a sematic model is used in conjunction with a statistical model for root cause diagnosis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Edgar with that of Pandya for using a semantic model.
The ordinary artisan would have been motivated to modify Pandya in the manner set forth above for the purposes of diagnosing root causes in patterns and recommending actions to remediate the root causes [Edgar: Abstract].
With Pandya and Edgar teaching those limitations of the claim as previously pointed out, neither Pandya nor Edgar may have taught all of the following, however, Kabler in a similar field of endeavor relating to fault diagnosis shows:
in an electrical appliance
electrical appliance
electrical appliance
in the electrical appliance (paragraph 11: detecting/diagnosing fault/malfunction in electrical appliances).

The ordinary artisan would have been motivated to modify Pandya and Edgar in the manner set forth above for the purposes of monitoring the behavior and performance of electrical appliances to detect behavior that may be indicative of a current or impending malfunction [Kabler: paragraph 11].

Regarding Claim 17, Pandya further teaches:
The system of claim 16, wherein the binary and textual representations of the plurality of observations comprises information selected from a group comprising: structured observation information organized in the identified structure and free text observation information (paragraphs 5, 15, 26, 40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data or free text information); 
and wherein the at least one hardware processor is adapted to apply the statistical model to the digital data by: extracting a plurality of structured symptom values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from the structured observation information (paragraphs 15, 21, 26, 27, 33: mining structured medical information);
extracting a plurality of unstructured symptom values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from the unstructured free text observation information (paragraphs 5, 15, 26, 33, 38, 55: extracting unstructured/textual medical information);
generating symptom input data from the plurality of structured symptom values and the plurality of unstructured symptom values (paragraphs 14-15, 17, 20-21: symptom information from the medical ontology);
computing a plurality of probabilities of a plurality of suggested problems by inputting the symptom input data to the statistical model (Abstract; paragraphs 8, 44, 59-60:probabilities of a disease is determined); 
and identifying some of the plurality of suggested problems as the one or more possible problems (paragraph 60: suggested diagnosis).

Regarding Claim 19, with Kabler teaching those limitations pertaining to electrical appliances as previously pointed out, Pandya further teaches:
The system of claim 16, wherein the at least one hardware processor is further adapted to: extract a plurality of structured resolution values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from structured resolution information, organized in the identified structure, of resolution digital data comprising binary and textual representations of one or more resolutions of the fault of the electrical appliance (paragraphs 5, 15, 26, 40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data or textual information); 
extract a plurality of unstructured resolution values, each associated with at least one of the plurality of semantic entities or the plurality of semantic relationships, from unstructured free text resolution information of the resolution digital data (paragraphs 5, 15, 26, 40, 61: mining associated terms, which are the semantic entities/relationships, from structured and unstructured data or free text information);
generate event input data from the plurality of structured symptom values, the plurality of unstructured symptom values, the plurality of structured resolution values, and the plurality of unstructured resolutions values (Abstract; paragraphs 8, 19, 25, 42, 55: training the probabilistic/statistical model using structured, unstructured and ontology/semantic model information);  
and train the statistical model by inputting thereto the event input data (Abstract; paragraphs 8, 19, 25, 42, 55: training the probabilistic/statistical model using structured, unstructured and ontology/semantic model information). 

Regarding Claim 20, Edgar further teaches:
The system of claim 16, wherein the at least one hardware processor is adapted to output the result digital data by a method selected from a group comprising: sending at least one message on at least one digital communication network interface connected to the at least one hardware processor, and displaying one or more messages on at least one display device connected to the at least one hardware processor (Fig. 1; paragraph 46: processor and communications interface for use in sending and displaying of information).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya, US 2010/0131438 A1, in view of Edgar, US 2015/0317337 A1, and further in view of Kabler, US 2014/0333322 A1, and still further in view of Wascat, US 2016/0041070 A1.

Regarding Claim 18, with Pandya, Edgar and Kabler teaching those limitations of the claim as previously pointed out, neither Pandya, Edgar nor Kabler, may have taught:
The system of claim 16, wherein the result digital data comprises for each of the one or more possible problems a problem description and a rank value. (Emphasis added).
However, Wascat in a similar field of endeavor relating to fault diagnosis shows (Abstract; paragraph 48: each fault/problem has its characteristic symptom/problem description and each fault has its associated probability value/rank value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Wascat with that of Pandya, Edgar and Kabler such that for each of the one or more possible problems, a problem description and a rank value is stated. 
The ordinary artisan would have been motivated to modify Pandya, Edgar and Kabler in the manner set forth above so that a fault having a Bayesian probability exceeding a threshold value is identified as being present in a machine [Wascat: Abstract].

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Delaney, US 2014/0279729 A1, teaches matching a token from at least a portion of a text string with a matching concept in an ontology, wherein the at least a portion of the text string has been labeled as corresponding to a particular entity type; identifying a first concept as being hierarchically related to the matching concept within the ontology; identifying a second concept as being . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVE MISIR/Primary Examiner, Art Unit 2122